           Case 2:21-ap-01103-ER Doc 18 Filed 08/08/21                                            Entered 08/08/21 21:16:20                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
Makdesian,
      Plaintiff                                                                                                        Adv. Proc. No. 21-01103-ER
United States of America, by its agency,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 06, 2021                                               Form ID: pdf031                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 08, 2021:
Recip ID                 Recipient Name and Address
pla                    + Berj Warojan Makdesian, 2584 New York Dr, Altadena, CA 91001-3640

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
dft                            State Of California Franchise Tax Board
dft                            United States of America, by its agency Internal R

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 08, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 6, 2021 at the address(es) listed
below:
Name                               Email Address
Angela Gill
                                   on behalf of Defendant United States of America by its agency Internal Revenue Service angela.gill@usdoj.gov

Bruce A Boice
                                   on behalf of Plaintiff Berj Warojan Makdesian bboice@lawyer.com r51856@notify.bestcase.com

Rosendo Gonzalez (TR)
                                   rgonzalez@ecf.axosfs.com rossgonzalez@gonzalezplc.com;jzavala@gonzalezplc.com;zig@gonzalezplc.com

Thomas J Fox
         Case 2:21-ap-01103-ER Doc 18 Filed 08/08/21                                      Entered 08/08/21 21:16:20    Desc
                             Imaged Certificate of Notice                                 Page 2 of 4
District/off: 0973-2                                           User: admin                                             Page 2 of 2
Date Rcvd: Aug 06, 2021                                        Form ID: pdf031                                        Total Noticed: 1
                             on behalf of Defendant State Of California Franchise Tax Board tj.fox@doj.ca.gov

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 5
 Case 2:21-ap-01103-ER Doc 18 Filed 08/08/21                    Entered 08/08/21 21:16:20            Desc
                     Imaged Certificate of Notice               Page 3 of 4


1    TRACY L. WILKISON
     Acting United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney                                      FILED & ENTERED
3    Chief, Tax Division
     ANGELA N. GILL (SBN 260928)
4       Assistant United States Attorneys                                        AUG 06 2021
        Federal Building, Suite 7211
5       300 North Los Angeles Street                                        CLERK U.S. BANKRUPTCY COURT
        Los Angeles, California 90012                                       Central District of California
                                                                            BY evangeli DEPUTY CLERK
6       Telephone: (213) 393-5325
        Facsimile: (213) 894-0115
7       E-mail: angela.gill@usdoj.gov
                                                                        CHANGES MADE BY COURT
8
     Attorneys for United States of America
9

10                                UNITED STATES BANKRUPTCY COURT

11                                  CENTRAL DISTRICT OF CALIFORNIA

12                                          LOS ANGELES DIVISION

13
     In re:                                                 Case No. 2:21-bk-11758-ER
14
           BERJ WAROJAN MAKDESIAN                           Chapter 7
15
                    Debtor.                                 Adv. No. 2:21-ap-01103-ER
16
                                                            ORDER APPROVING STIPULATION TO
17                                                          RESOLVE WHETHER IRS TAX LIABILITIES
     BERJ WAROJAN MAKDESIAN,                                ARE SUBJECT TO DISCHARGE
18
                Plaintiff,                                  [No Hearing Required]
19   vs.
20
     THE UNITED STATES OF AMERICA et al.,
21
                Defendants.
22

23

24            The Court having read and considered the Stipulation between Debtor/Plaintiff Berj Warojan
25   Makdesian and Defendant United States of America to Resolve Whether IRS Tax Liabilities are Subject
26   to Discharge [Doc. No. 15] WKH³6WLSXODWLRQ´ , and good cause appearing,
27            IT IS HEREBY ORDERED THAT the Stipulation is APPROVED.
28
                                                        1
 Case 2:21-ap-01103-ER Doc 18 Filed 08/08/21        Entered 08/08/21 21:16:20   Desc
                     Imaged Certificate of Notice   Page 4 of 4


1                                            ###
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
        Date: August 6, 2021
24

25

26

27
28
                                              2
